Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office Action on the Merits of US16/950,272 filed on 11/17/2020 which is a CON of US 16/060,409 filed on 06/07/2018 (now U.S. Patent No. 10,889,832) which is a 371 of PCT/US2016/065984 filed on 12/09/2016 which claims priority benefit of US Provisionals 62/269,440 filed on 12/18/2015 and 62/266,383 filed on 12/11/2015.
Claims 1-19 are pending and examined.
Information Disclosure Statement
	The IDS statements filed on 04/20/2021 and 07/21/2021 have been considered by the examiner.  
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase in part (a) appears to have a typographical type of error in reciting “a nucleic acid sequence encodes” (line 5).  It would be remedial to recite “encoding” or “which encodes”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  For improved clarity, amend line 1 as follows: “The pharmaceutical composition”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  For improved clarity, amend line 1 as follows: “The pharmaceutical composition”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  There is a typographical error in line 1 which recites: “to of”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  For improved clarity, amend line 1 as follows: “the pharmaceutical composition”.  Appropriate correction is required.
Claims 7 and 15 are objected to because of the following informalities:  The term “Poloxamer 188” has been capitalized in the claims which appears to indicate these are trademarks.  However, it is noted that the term poloxamer 188 is the official name for this compound and thus should not be capitalized.  If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). 
The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.

 Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  For improved clarity, amend line 2 as follows: “[[a]] the pharmaceutical composition”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  For improved clarity, amend line 1 as follows: “the pharmaceutical composition”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  For improved clarity, amend line 3 as follows: “[[a]] the pharmaceutical composition”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  For improved clarity, amend line 1 as follows: “the human subject”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  For improved clarity, amend line 1 as follows: “the human subject”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  For improved clarity, amend line 2 as follows: “in a human subject”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 is indefinite because it recites a relative condition (part (c) iv of claim 1 which appears to require a parameter of a timepoint for measuring cholesterol levels. For example, the limitation of wherein “a dose of 5 x 1011 GC/kg of the rAAV suspension decreases baseline cholesterol levels in a double knockout (DKO) LDLR-/-Apobec-/- mouse model of Homozygous Familial Hypercholesterolemia (HoFH) by 25% to 75%” could change depending on when the cholesterol level was measured which would then alter whether a given pharmaceutical composition was encompassed or excluded from the claims.
Further, claims 2-19 are indefinite as they depend upon claim 1 and are not remedial.
In addition, claim 4 recites the limitation “suitable for use in treating a human subject diagnosed with Familial Hypercholesterolemia (FH)”.  It is unclear whether claim 4 is intending to require further structural limitation to the pharmaceutical composition of claim 1 and thus one of ordinary skill in the art would not be able to determine the metes and bounds of the claims as presently written.  Further, claims 8 and 9 are indefinite for the same reasoning as they depend from claim 4 and are not remedial.
In addition, claim 5 is indefinite because the claim recites an open-ended dose range “at least about 5 x 1011 Genome Copies (GC)/kg body weight” in lines 3-4.  Claim 6 is indefinite for the same reasoning because it depends from claim 5 and is not remedial.
In addition, claim 11 is indefinite because the claim recites an open-ended dose range “at least about 5 x 1011 Genome Copies (GC)/kg body weight” in lines 3-4.  Claim 12 is indefinite for the same reasoning because it depends from claim 11 and is not remedial.
In addition, claim 12 is indefinite because it is drawn to “The pharmaceutical composition according to claim 11”.  However, claim 11 is drawn to a method.  It would be remedial to recite “The method according to claim 11”.
In addition, claim 13 is indefinite because the claim recites an open-ended dose range “at least about 5 x 1011 Genome Copies (GC)/kg body weight” in line 5.  Claims 14-17 are indefinite for the same reasoning because they depend from claim 13 and are not remedial.
In addition, claim 18 is indefinite because the claim recites an open-ended dose range “at least about 5 x 1011 Genome Copies (GC)/kg body weight” in line 7.  Claim 19 is indefinite for the same reasoning because it depends from claim 18 and is not remedial.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4-5, and 8-9, are rejected under 35 U.S.C. 103 as being unpatentable over Kassim et al: "Adeno-Associated Virus Serotype 8 Gene Therapy Leads to Significant Lowering of Plasma Cholesterol Levels in Humanized Mouse Models of Homozygous and Heterozygous Familial Hypercholesterolemia", (HUMAN GENE THERAPY, vol. 24, no. 1, 1 January 2013, Epub November 14, 2012, pages 19-26; IDS reference), in view of Maguire et al: "Safety and Efficacy of Gene Transfer for Leber's Congenital Amaurosis", NEW ENGLAND JOURNAL OF MEDICINE, vol. 358, no. 21,22 May 2008, pages 2240-2248; IDS reference). 
Regarding claims 1, 4, 5, 7, 8, 9, Kassim et al is a preclinical study for the intended use in human subjects where the AAV8 vector AAV8.TBG.hLDLR encoding human LDL receptor under control of the liver-specific TBG promoter, i.e. a vector according to feature (A) of claim 1, is administered to a mouse model for hypercholesterolemia (LDLR and ApoB double knock-out mice). 
Regarding claims 1,  part (c)(iv), Kassim et al disclose in Figures 1A and 1B the reduction of total cholesterol and non-HDL cholesterol, respectively, using a vector dose of 5x1011 GC/kg.  
Regarding feature (b) of claim 1, Kassim et al refers for the purification of the AAV vector to Wang et al 2010 (reference 21 in Kassim et al), which discloses that AAV vectors are purified by two rounds of cesium chloride ultracentrifugation, buffer-exchanged with phosphate-buffered saline and concentrated using Amicon Ultra 15 centrifugal filter devices 100K.
Regarding claim 2, Kassim teaches "Initial studies with an AAV8 vector encoding the human LDLR (hLDLR) cDNA under the control of a liver-specific thyroxine-binding globulin (TBG) promoter”. (Abstract).
Kassim teaches a method of treating hypercholesterolemia by injecting an adeno-associated virus encoding the human LDLR (abstract -"On injection of an adeno-associated virus serotype 8 (AAV8) vector encoding the human LDLR cDNA, significant correction of hypercholesterolemia was realized at doses as low as 1.5x1011 genome copies (GC)/kg"), the rAAV suspension has a potency such that a dose of 5x1011 GC/Kg administered to a double knockout LDLr-/-Apobec-/- mouse model of HoFH (DKO mouse) decreases baseline cholesterol levels in the DKO mouse by 25% to 75% (pg 20, col 1, para 3 - “These so-called doubleknockout mice (LA-DKO), which are deficient in both Ldlr and Apobecl, develop severe hypercholesterolemia due to elevations in LDL"; pg 21, col 2. para 2 - "Initial studies with an AAV8 vector encoding the human LDLR (hLDLR) cDNA under the control of a liver-specific thyroxine-binding globulin (TBG) promoter were performed in male LA-DKO mice (lacking the human ApoB gene) injected with a range of doses from 1.5 x1010 to 5x1012 GC/kg,and lipid correction was monitored over a period of 35 days. Although AAV8.TBG.hLDLR was effective in reducing total cholesterol (Fig. 1A)"; Fig. 1A and ID show a 5x1011 dose of rAAV administered to the double knockout mouse model decreased baseline cholesterol levels by 25% to 75%). 
Kassim further teaches the AAV vector particles were purified using iodixanol gradients (pg 20, col 2, para 3 - "AAV vector particles were purified using iodixanol gradients").
However, the instant claims differ from the Kassim et al reference by the feature of a  surfactant or specifically regarding claims 3 and 7, poloxamer.
Maguire et al, pertaining to the human gene therapy for Leber's congenital amaurosis using an AAV vector, discloses that the vector formulation was supplemented with a surfactant, notably Poloxamer 188, to prevent the loss of the vector to surfaces in contact with the product.
	The level of skill in the art of rAAV gene therapy was very high before the effective filing date of the presently claimed invention.
	One of ordinary skill in the art would have been motivated to use the surfactant Poloxamer 188 in the rAAV methods and compositions of Kassim et al for the rationale provided by Maguire et al to prevent the loss of the vector to surfaces in contact with the product.
	It would have been obvious to one of ordinary skill in the art to use the Poloxamer 188 of Maguire et al because both references are in the same field of study of rAAV gene therapy.
	In view of the high skill level in the art it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to use Poloxamer 188 in the rAAV gene therapy compositions and methods of Maguire et al to arrive at the presently claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,889,832.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are rendered obvious by the patented claims.
Regarding instant claim 1, see patented claims 1 and 20.  Claims are essentially the same except that patented claim 1 further recites the limitations “poloxamer” and “as determined at day 14 post-treatment with the rAAV suspension”.  
However, patented claim 1 recites “one or more” elements of part C and patented claim 20 recites “two or more” elements of part (c) whereas the instant claim 1 requires all four elements of part (c).  Instant claim 1 would be prima facie obvious over patented claims 1 and 20 because the patented claims recite “one or more” and “two or more” of four elements.  It is considered that embodiments of four elements would be primafacie obvious over claim language “one or more” of four elements because the patented claims encompass an embodiment of all four elements.
Regarding instant claim 2, see patented claim 2.
Regarding instant claim 3, see patented claim 3.
Regarding instant claim 4, see patented claim 4.
Regarding instant claim 5, see patented claim 5.
Regarding instant claim 6, see patented claim 6 which recites nucleotides 969 to 3551 of SEQ ID NO: 6.  Nucleotides 969 to 3551 of patented SEQ ID NO: 6 is the hLDLR coding sequence and reads on instant hLDLR coding sequence of instant SEQ ID NO: 2 or 4. 
Regarding instant claim 7, see patented claim 7.
Regarding instant claims 8-9, see patented claims 8-9.
Regarding instant claims 10-12, see patented claims 10-12.
Regarding instant claims 13-17, see patented claims 13-17.
Regarding instant claims 18-19, see patented claims 18-19.
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658